Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Prosecution is reopened using Bowen (US 5,497,791) and another non-final rejection is made.

Drawings
The replacement sheets of drawings filed on 10/13/2021 is accepted and drawing objection is withdrawn. 

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejection is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-22, 24, 26, 28 and 30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bowen (US 5,497,791).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding claim 21, Bowen teaches, 
A cap (a tube 52 including a mounting element 46; C8:41 and C8:2-3, Fig. 7

    PNG
    media_image1.png
    298
    810
    media_image1.png
    Greyscale
) for use with a thermal volatizing device (the sidestream filter cartridge; C5:20-21, Fig. 7) comprising:

a hollow cylinder (a mounting element 46 which includes a cigarette holder; C8:2-3, Fig. 7) having a cover (A cigarette holder 50; C8:8, Fig. 7) closing one end (the tube end 53; C10:, Fig. 7) forming an interior (the internal volume of “a circular recess 45 of an internal diameter”; C10:4-5, Fig. 7) accessible through an opening (a circular recess 45 of an internal diameter; C10:4-5, Fig. 7), and configured for positioning a portion (the overlapping boundary surface between “45” and “53”; Fig. 7) of the thermal volatizing device having a hollow body (an inner layer of coarse filter material 60; C9:5, Figs. 5a, 7) (a tube 52 including a mounting element 46; C8:41 and C8:2-3, Fig. 7) having an inner diameter (a circular recess 45 of an internal diameter; C10:4-5, Fig. 7) larger (as graphically disclosed and assembled in Fig. 7) than an outer diameter (the outer diameter of “an inner layer of coarse filter material 60”; C9:5, Figs. 5a, 7) of the hollow body;

a thermo-indicator (a bimetallic strip 80; C11:56, Figs. 9e-9g) secured within the hollow cylinder with the interior of the cap and configured (graphically disclosed in Figs. 5a-9g) to provide an audible or tactile indication  (the tactile signal, i.e., the detached mode/position/shape of “a depending tab 234” in Fig. 9g and the abutted mode/position/shape of “a depending tab 234” in Fig. 9f) upon heating (The increase in temperature in the tab 234; C66-67, Figs. 9f-9g) of the cap to or (alternatively) within a preselected temperature range, wherein the thermos-indicator is constructed of a thermally conductive material (the two metal materials of “a bimetallic strip 80”; C11:56, Figs. 9e-9g) deforming (causing it to swing outwardly to position 234a; C66-67, Figs. 9f-9g) when heated to a predetermined temperature (the temperature wherein “The increase in temperature in the tab 234 causing it to swing outwardly to position 234a”; C66-67, Figs. 9f-9g).

Regarding claim 22, Bowen teaches
the thermo-indicator (a bimetallic strip 80; C11:56, Figs. 9e-9g) is positioned at a location (the position of “80” inserted and assembled within “208” and between “46” and “50”; Figs.9e-9g) where the thermo-indicator mechanically provides the indication (the tactile signal, i.e., the detached mode/position/shape of “a depending tab 234” in Fig. 9g and the abutted mode/position/shape of “a depending tab 234” in Fig. 9f) upon heating (The increase in temperature in the tab 234; C66-67, Figs. 9f-9g) within the preselected temperature range (the operational temperature range above the “temperature in the tab 234 causing it to swing outwardly to position 234a”; C66-67, Figs. 9f-9g).

Regarding claim 24, Bowen teaches 
the preselected temperature range (the operational temperature range above the “temperature in the tab 234 causing it to swing outwardly to position 234a”; C66-67, Figs. 9f-9g) is a temperature range (the operational temperature range above the “temperature in the tab 234 causing it to swing outwardly to position 234a”; C66-67, Figs. 9f-9g) for optimal volatization (sidestream smoke of a burning cigarette; C8:49) and extraction conditions (only substantially invisible gaseous components of the cigarette smoke passing through; C8:50-51) for one or more target compounds (the components of cigarette smoke other than particulate components and which, if present in an air stream, provides a detectable smell of cigarette smoke; C6:17-18 after “a final clean up of odour causing gaseous components”; C7:60-61) from a sample material (a cigarette; C7:2-3).

Regarding claim 26, Bowen teaches  
the thermo-indicator (a bimetallic strip 80; C11:56, Figs. 9e-9g) is formed of a bimetal material (bimetallic material from “a bimetallic strip 80”; C11:56, Figs. 9e-9g).

	Regarding claim 28, Bowen teaches 
the thermo-indicator (a bimetallic strip 80; C11:56, Figs. 9e-9g) is selected from the group consisting of a disk, a thermistor, a magnetic assembly, a thermocouple, a bimetal material (a bimetallic strip 80; C11:56, Figs. 9e-9g), a spring, and a thermal pile.

	Regarding claim 30, Bowen teaches
the cap (a tube 52 including a mounting element 46; C8:41 and C8:2-3, Fig. 7) is configured (designed in Figs. 6A-6B) such that the thermo-indicator (a bimetallic strip 80; C11:56, Figs. 9e-9g) responds to (heat from “The burning cigarette”; C10:8 [including] The increase in temperature in the tab 234; C66-67, Figs. 9f-9g).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23, 27 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowen (US 5,497,791) as applied to claim 21 above, and further in view of Miyazawa (US 4,381,439).

Regarding claim 23, Bowen discloses
the thermo-indicator (a bimetallic strip 80; C11:56, Figs. 9e-9g) extends across the interior (inside of “208”; Figs. 9d-9g) of the cap (a tube 52 including a mounting element 46; C8:41 and C8:2-3, Fig. 7 wherein “208” is within “46”; Fig. 7).

 of the cap” as mapped above, but is silent regarding
the thermo-indicator extends across the interior of the cap
However, Miyazawa discloses, to solve the problem of activating “the sound generating mechanism 150” (C6:9-10, Figs. 6A-6B

    PNG
    media_image2.png
    789
    619
    media_image2.png
    Greyscale
wherein the spec discloses the problem to solve “the flexing, deformation or actuation of the thermo-indicator 28 to provide tactile, audible and or visual signals of the cap 15, chamber 14, material 24 and indicator 28 being heated to the desired temperature”; P46:1-5 and interrupting “heating of the magnetron 46”; C9:38-39, Fig. 1), 

the thermo-indicator (the plate spring 62 and pin 64 connected each other; C6:6-7, Figs. 6A-6B) extends across (perpendicular to the longitudinal axis of “the heat-sensitive probe”; C1:54-55, Figs. 6A-6B) the (the inner space of “52”and “50”; Figs. 6A-6B) of the cap (“52”, “50” and “58”; Figs. 6A-6B)
	The advantage of using Miyazawa’s plate spring 62 and pin 64 is to simply the mechanical temperature detection system from a complex and expensive bimetal sensor to a simple and single metal plate spring 62 and pin 64 to do the same function of “automatically interrupting the heating of a workpiece” (C1:6-7).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bowen with Miyazawa by replacing Bowen’s bimetallic strip 80 with Miyazawa’s plate spring 62 and pin 64 in order to simply the mechanical temperature detection system from a complex and expensive bimetal sensor to a simple and single metal plate spring 62 and pin 64 to do the same function of “automatically interrupting the heating of a workpiece”.

	Regarding claim 27, Bowen discloses 
the thermo-indicator (a bimetallic strip 80; C11:56, Figs. 9e-9g) is 

	Bowen discloses “the thermo-indicator” as mapped above, but is silent regarding
the thermo-indicator is a snap disk.

However, Miyazawa discloses, to solve the problem of activating “the sound generating mechanism 150” (C6:9-10, Figs. 6A-6B

    PNG
    media_image2.png
    789
    619
    media_image2.png
    Greyscale
wherein the spec discloses the problem to solve 
“the flexing, deformation or actuation of the thermo-indicator 28 to provide tactile, audible and or visual signals of the cap 15, chamber 14, material 24 and indicator 28 being heated to the desired temperature”; P46:1-5 and interrupting “heating of the magnetron 46”; C9:38-39, Fig. 1), 

the thermo-indicator (The plate spring 62 and pin 64; C6:6-7, Figs. 6A-6B) is a snap disk (the circular shape of “a plate spring 62”; C6:4, Figs. 6A-6B).

	The advantage of using Miyazawa’s plate spring 62 and pin 64 is to simply the mechanical temperature detection system from a complex and expensive bimetal sensor to a simple and single metal plate spring 62 and pin 64 to do the same function of “automatically interrupting the heating of a workpiece” (C1:6-7).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bowen with Miyazawa by replacing Bowen’s bimetallic strip 80 with Miyazawa’s plate spring 62 and pin 64 in order to simply the mechanical temperature detection system .

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowen (US 5,497,791) as applied to claim 21 above, and further in view of Lichtenberg (US 6,006,757).

	Regarding claim 31, Bowen discloses 
the cap (a tube 52 including a mounting element 46; C8:41 and C8:2-3, Fig. 7) on the thermal volatizing device (the sidestream filter cartridge; C5:20-21, Fig. 7).

	Bowen discloses “the cap on the thermal volatizing device” as mapped above, but is silent regarding
having one or more spacers or an embossed texture on an interior surface configured to hold the cap on the thermal volatizing device.

	However, Lichtenberg discloses, in the same field,
having one (a spacer 8 positioned between the inner and outer tubes 4 and 6 at the filler cap 12 end of the tubes; C4:27-29, Fig. 2

    PNG
    media_image3.png
    438
    637
    media_image3.png
    Greyscale
) or more spacers (a wall 50 having a lip 48; 
C4:67-C5:1, Fig. 2) or an embossed texture on an interior surface configured (as graphically designed in Fig. 24) to hold the cap (A heat resistant cover 7; C4:48, Fig. 2) on the thermal volatizing device (the cigarette holder; C4:2, Fig. 2).

	The advantage of using Lichtenberg’s spacer 8 or wall 50 having a lip 48 is to provide more structural stability of an outer tube 6 concentric with the inner tube 4 and simultaneously provide sealing of the purifying agent 36.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bowen in view of Lichtenberg by adding Lichtenberg’s spacer 8 or wall 50 having a lip 48 between Bowen’s “circular recess 45” and “a tube 52” in order to provide more structural stability of an outer tube 6 concentric with the inner tube 4 and simultaneously provide sealing of the purifying agent 36.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowen (US 5,497,791) as applied to claim 21 above, and further in view of Nicholson (US 5,472,001).

	Regarding claim 32, Bowen discloses
the hollow body (a mounting element 46 which includes a cigarette holder; C8:2-3, Fig. 7) of the thermal volatizing device (the sidestream filter cartridge; C5:20-21, Fig. 7) has a suction tip (the filter tip 135 from “inhaling on the filter tip 135 to draw smoke”; C13:53-54, Fig. 16) opposite the cap ().

	Bowen discloses “a suction tip” as mapped above, but is silent regarding
a suction tip opposite the cap.

(title, Fig. 1

    PNG
    media_image4.png
    362
    591
    media_image4.png
    Greyscale
),
a suction tip (A structure 14 on a first end 15 of the barrel 12 for covering the mouth and nose of a smoker; C3:29-30, Fig. 1) opposite the cap (“a housing 70” and “a collar 68 at the second end 27 of the barrel 12”; C4:29, 19-20, Fig. 1).

	The advantage of using Nicholson’s straight air flow path of a structure 14 at the opposite end of “a housing 70” and “a collar 68 at the second end 27 of the barrel 12” is to simplify the air flow path on a straight line so that the user’s suction force can be minimized.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bowen with Nicholson by replacing Bowen’s U-shaped flow path with Nicholson’s straight air flow path of a structure 14 at the opposite end of “a housing 70” and “a collar 68 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brooks (US-4947875), Kessler (US-6095153), Rosenthal (US-7997280), Marshall (US-20060107965).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GYOUNGHYUN BAE/Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761